Case 1:20-cv-04317-AT Document17 Filed 10/06 ma

  

. . . DOCUMENT
Michael Faillace & Associé} 5 ecrromicaLty FILED

Employment and Litigation Attorneys

DOC #:

60 East 42 Street, Suite 4510 DATE FILED: 10/5/2020
New York, New York 10165 eS

 

gnaydenskiy@faillacelaw.com

October 2, 2020

Via ECF

Honorable Analisa Torres
United States District Judge
500 Pearl St.

New York, NY 10007

Re: Raamanuj v. Zaika Food Company LLC et al
20-cv-04317-AT

Your Honor:

We represent Plaintiff in the above referenced matter. We respectfully request the
October 21, 2020 conference be adjourned by 60 days and Plaintiff be granted an extension of
time to serve Defendants until October 16, 2020. Defendants were not served yet due to law
office failure. Thus, we respectfully request a deadline of October 16, 2020 to serve Defendants
and an adjournment of the October 21, 2020 conference.

We thank the Court for its time and attention to this matter.

GRANTED. By October 16, 2020, Plaintiff shall serve Defendants.

The initial pretrial conference scheduled for October 21, 2020, is ADJOURNED to December
21, 2020, at 11:00 a.m. On December 21, 2020, the parties shall call into the Court’s
dedicated conference line at (888) 398-2342, and then enter the access code 559-8827,
followed by the pound sign. By December 14, 2020, the parties shall submit their joint status
letter and proposed case management plan.

SO ORDERED.

Dated: October 5, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
